office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 ------------- presp-138493-07 uilc date date -------------------------------------------- to kenneth a hochman associate area_counsel ft lauderdale small_business self-employed from christopher f kane branch chief branch income_tax accounting subject florida disaster relief this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue whether refunds of state taxes are taxable if the taxpayer has benefited from a deduction for the payment of such taxes in a prior tax_year conclusion generally taxpayers who receive a reimbursement of real_property tax or sales_tax and who deducted the real_property tax or sales_tax on their federal_income_tax return for a prior year must include the amount of the reimbursement in income up to the extent they benefited from the prior income_tax deduction facts residents of the state of florida may apply to their county property appraiser for a sales_tax reimbursement of up to dollar_figure if they purchased a mobile home to replace a mobile home that suffered major damage from tornados that occurred on date and date and the mobile home was their permanent residence presp-138493-07 residents of the state of florida may apply to their county property appraiser for a property_tax reimbursement of up to dollar_figure if their home was uninhabitable for days or more as a result of damage from a tornado that occurred on date discussion the following language is a suggestion for a news_release on the federal_income_tax consequences of state refunds of sales and property taxes in the state of florida tornado relief in the form of reimbursements of real_property_taxes or sales_taxes paid to a state_or_local_government may be subject_to federal_income_tax generally taxpayers who receive a reimbursement of real_property tax or sales_tax and who deducted the real_property tax or sales_tax on their federal_income_tax return for a prior year must include the amount of the reimbursement in income up to the extent they benefited from the prior income_tax deduction taxpayers who receive tornado relief during in the form of reimbursements of real_property_taxes or sales_taxes that they paid in and who deducted those property taxes or sales_taxes on a form_1040 federal_income_tax return should ensure that their tax reimbursement is properly reported when filing their federal_income_tax returns taxpayers who did not deduct real_property_taxes or sales_taxes paid during on a form_1040 are not required to report the reimbursement of those taxes on their federal_income_tax returns similarly taxpayers who properly filed a form 1040ez or form 1040a federal_income_tax return are not required to report reimbursements of real_property and sales_taxes paid during on their federal_income_tax returns taxpayers should note that if they receive a reimbursement during for a real_property tax or sales_tax paid during the amount of state and local_government tax that they may deduct on their federal_income_tax return must be reduced by the amount of the reimbursement for more information on reimbursements see the topic of recoveries under the miscellaneous income section of irs publication taxable and nontaxable income for general tax information on disasters see irs publication casualties disasters and thefts the irs publications and additional information can be found on www irs gov the irs toll-free number for general tax questions is
